—Appeals from three decisions of the Workers’ Compensation Board, filed January 7, 1992, November 5, 1992 and April 14, 1993, which, inter alia, ruled that claimant had sustained an occupational disease.
The employer argues that claimant did not sustain an occupational disease because her duties were not the typical *885duties of a receptionist. Assuming, arguendo, that this issue was properly preserved for our review, we find no basis for reversing the Board’s decisions. The finding that claimant’s condition constituted an occupational disease should in all respects be upheld.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.